DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, 9, 11, 13, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (fig. 1 and ¶2-3, hereinafter) in view of Filippi et al. (US 20100064816 A1, hereinafter Filippi) and Bang et al.  (US 6311561 B1, hereinafter Bang).
, the fluid-filled pressure sensor assembly comprising: [AltContent: textbox (Y)] 
[AltContent: arrow][AltContent: ][AltContent: textbox (Fig. 1)]
    PNG
    media_image1.png
    376
    130
    media_image1.png
    Greyscale
[AltContent: textbox (side wall)][AltContent: arrow][AltContent: connector]

a header 101 having a pressure-media-facing side (left side in fig. 1), the pressure-media-facing side configured to face the pressure media (a fluid whose pressure is to be measured by the pressure sensor assembly) and comprising a pressure-media-facing surface Y (fig. 1 above); 
a pressure sensor chip 102 having a substantially flat first side (the lower half of the chip 102 in fig. 1 above can be can be considered its substantially flat first side since it is flat and is a first side of the chip 102; a dotted line is added to fig. 1 above to illustrate the two halves of the chip 102) substantially parallel and opposite to a substantially flat second side (upper half of the chip 102 in fig. 1 above), a majority of the first side of the pressure sensor chip 102 disposed on and coupled to the pressure-media-facing side of the header; 
a diaphragm 103 coupled to the pressure-media-facing side of the header 101 on the pressure-media-facing surface Y and configured to receive the pressure applied by the pressure media, a fluid region 107 being disposed between and in contact with at 
a fill hole (in tube 104) coupled to the fluid region 107, the fill hole having a first end (adjacent to element 107) and a second end (adjacent to element 105), the first end in communication with the fluid region 107, wherein the fill hole is used to fill the fluid region with a fluid (¶3); and 
a sealing element 105 coupled to the second end of the fill hole, the sealing element for sealing the fluid in the fluid region and the fill hole (¶3), and the fluid region 107 in communication with a second side (inner side) of the sealing element, 
wherein the pressure applied by the pressure media at the first side (outer side) of the diaphragm is transferred by the fluid in the fluid region 107 to the pressure sensor chip 102 for measurement thereof (¶3), and 
wherein the pressure applied by the pressure media at the first side (outer side) of the diaphragm is transferred by the fluid in the fluid region 107 to the second side (inner side) of the sealing element 105 such that the pressure is applied to the second side (inner side) of the sealing element. 
AAPA does not teach that the pressure sensor assembly prevents fluid leakage in the fluid-filled sensor assembly when in use and coupled to the engine port by having a diaphragm and a sealing element both positioned to receive a pressure from a pressure media within the engine port,
wherein the header has a housing-facing side,
the pressure sensing assembly further having: 

a first portion of the header-facing surface in contact with and mated to the header and defining a forward structure of the fluid-filled pressure sensor assembly forward of the housing; and 
a second portion of the header-facing surface (i) extending from, and substantially parallel to, the first portion of the header-facing surface beyond an outer boundary of the header, and (ii) not in contact with and unmated to the header; 
the diaphragm being positioned forward of the housing so that at least a portion of a first side of the diaphragm is included in the forward structure of the fluid-filled pressure sensor assembly,
the second end of the fill hole being in communication with an Page 2 of 14KULITE208118449851opening in the pressure-media-facing side of the header in the pressure-media- facing surface, the second end being forward of the housing,
at least a portion of a first side of the sealing element disposed on the pressure-media-facing side of the header in the forward structure of the fluid- filled pressure sensor assembly such that the first side of the sealing element is coplanar with the first side of the diaphragm, the sealing element being configured to receive the pressure applied by the pressure media, and
wherein the pressure of the pressure media is applied to the first side (outer side) of the sealing element.

the pressure sensor assembly further comprising a housing (comprising at least elements 112, 114, 116 and 118) coupled to the housing-facing side of the header and configured for coupling the fluid-filled pressure sensor assembly to an engine port (the housing is capable of being coupled to an engine port designed for such coupling), the housing including a header-facing surface (a lowermost surface in fig. 1) having: 

[AltContent: arrow][AltContent: rect][AltContent: textbox (FP)][AltContent: arrow][AltContent: rect][AltContent: textbox (Fig. 1)]
    PNG
    media_image2.png
    173
    585
    media_image2.png
    Greyscale

[AltContent: textbox (SP)]

a first portion FP (fig. 1 above) of the header-facing surface in contact with and mated to the header 110 and defining a forward structure (i.e. the part of the pressure sensor assembly below the header facing surface in fig. 1) of the fluid-filled pressure sensor assembly forward of the housing (i.e. below the housing in fig. 1); and 
a second portion SP (fig. 1 above) of the header-facing surface (i) extending from, and substantially parallel to, the first portion of the header-facing surface beyond an outer boundary of the header, and (ii) not in contact with and unmated to the header; 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of AAPA wherein the header has a housing-facing side, the pressure sensor assembly further comprises a housing and wherein the diaphragm is positioned forward of the housing, and wherein the pressure sensor assembly further has circuitry for communicating with a control system, as taught by Filippi so as to more easily integrate the pressure sensor with a control system.
Regarding the fill hole and sealing element,
Bang teaches a pressure sensor assembly comprising a diaphragm 30 (fig. 3),
a fill hole 32 with a first end (inner end) in communication with a fluid region 28 and a second end (outer end) in communication with an opening in the pressure media facing side of the header 222 (the outer side of the header is capable of being exposed to fluid; it is noted that the second end of the fill hole 32 intersects a plane defined by the diaphragm), 
at least a portion of a first side (outer side) of the sealing element “stopper” (col. 4 line 50) disposed on the pressure-media-facing side (lower side in fig. 3) of the header 222 in the forward structure (lower end in fig. 3) of the fluid-filled pressure sensor 
wherein the pressure applied by the pressure media at the first side of the diaphragm 30 is transferred by the fluid in the fluid region 28 to the second side (inner side) of the sealing element such that the pressure from the pressure media is applied to both the first side and the second side (outer side) of the sealing element (the pressure sensor assembly is capable of being used such that a pressure media is exposed to both the diaphragm 30 and the second side of the sealing element such that the test fluid pressure is applied to both sides of the sealing element).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of AAPA as modified to be configured with a fill hole with a second end in communication with an opening in the pressure media facing side of the header (wherein the second end of the fill hole intersects a plane defined by the diaphragm), and at least a portion of a first side (outer side) of the sealing element is disposed in the forward structure of the fluid-filled pressure sensor assembly and configured toPage 2 of 11KULITE208 110967938receive the pressure applied by the pressure media, wherein the pressure sensor assembly is capable of being used such that the pressure applied by the pressure media at the first side of the diaphragm is transferred by the fluid in the fluid region to the second side of the sealing element such that the pressure of the pressure media is applied to both the first side and the second side of the sealing element, as taught by Bang, for easier maintenance since the oil in the fluid region can be replaced without uninstalling the housing.  

AAPA as modified teaches that the sealing element 105 (AAPA) is on a plane defined by the diaphragm (this is due to Bang’s teachings, in which the outer end of the fill hole intersects with a plane defined by the diaphragm), but AAPA as modified does not teach wherein the first side of the sealing element is coplanar with the first side of the diaphragm.
However, such a difference between the prior art and the claimed invention would have been an obvious change in shape of the sealing element. ¶19 of the instant specification discloses that the sealing element 205 can be shaped such that its first side is coplanar with the diaphragm, but there is no evidence that such a shape would be significant. It has been held that a difference in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular difference of shape was significant.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sealing element of AAPA as modified such that the first side is coplanar with the first side of the diaphragm since such a modification would be have a mere change in the shape of the sealing element for the predictable result that the sealing element still successfully seals the fluid region.
AAPA as modified teaches the pressure sensor assembly prevents fluid leakage in the fluid-filled sensor assembly when in use and coupled to the engine port by having a diaphragm 103 (AAPA) and a sealing element 105 (AAPA) both positioned to receive a pressure from a pressure media within the engine port (when AAPA is modified in 
the second end (outer end) of the fill hole (AAPA) being in communication with an Page 2 of 14KULITE208118449851opening in the pressure-media-facing side (left side in fig. 1 of AAPA) of the header 101 (AAPA) in the pressure-media- facing surface Y (AAPA), the second end being forward of (meaning “on the lower side of” in fig. 1 of Filippi) the housing (comprising at least elements 112, 114, 116 and 118 of Filippi).

As to claim 11, AAPA teaches a fluid-filled pressure sensor assembly for coupling to an engine port (the sensor assembly is capable of being coupled to an engine port), the fluid-filled pressure sensor assembly made by a process comprising: 
coupling a pressure sensor chip 102 to a header 101, the header having a pressure- media-facing side (left side in fig. 1), the pressure-media-facing side configured to face the pressure media and comprising a pressure-media-facing surface Y (fig. 1 above), the pressure sensor chip having a substantially flat first side (lower side below the dotted line in fig. 1 above) substantially parallel to and opposite a substantially flat second side (upper side in fig. 1), a majority of the first side of the 
coupling a diaphragm 103 to the pressure-media-facing side of the header 101 on the pressure-media-facing surface Y, the diaphragm being configured to receive the pressure applied by the pressure media, a fluid region 107 being disposed between and in contact with at least a portion of a second side (inner side) of the diaphragm and a majority of the second side (upper side in fig. 1) of the pressure sensor chip 102; 
coupling a fill hole (in tube 104) to the fluid region, the fill hole having a first end (near element 107) and a second end (near element 105), the first end in communication with the fluid region; 
filling the fluid region, via the fill hole, with a fluid (¶3); and 
sealing the fill hole using a sealing element 105 that is coupled to the second end of the fill hole, 
wherein the pressure applied by the pressure media at the first side (outer side) of the diaphragm is transferred by the fluid in the fluid region to the second side (inner side) of the sealing element 105 such that.
AAPA does not teach wherein the pressure sensor assembly prevents fluid leakage in the fluid-filled sensor assembly when in use and coupled to the engine port by having a diaphragm and a sealing element both positioned to receive a pressure from a pressure media within the engine port,
wherein the header has a housing-facing side,

a first portion of the header-facing surface in contact with and mated to the header and defining a forward structure of the fluid-filled pressure sensor assembly forward of the housing; and 
a second portion of the header-facing surface (i) extending from, and substantially Page 4 of 14KULITE208118449851parallel to, the first portion of the header-facing surface beyond an outer boundary of the header, and (ii) not in contact with and unmated to the header; 
the diaphragm being positioned forward of the housing so that at least a portion of a first side of the diaphragm is included in the forward structure,
the second end of the fill hole in communication with an opening in the pressure-media-facing side of the header in the pressure-media- facing surface, the second end being forward of the housing,
the sealing element is positioned forward of the housing such that a first side of the sealing element is disposed on the pressure-media-facing side of the header on the forward structure such that the first side of the sealing element is coplanar with the first side of the diaphragm, the sealing element being configured to receive the pressure applied by the pressure media,
the pressure of the pressure media is applied to both the first side and the second side of the sealing element.
Filippi teaches a fluid pressure sensor assembly comprising a header 110 having a housing-facing side (upper side in fig. 1),

a first portion FP (fig. 1 above) of the header-facing surface in contact with and mated to the header 110 and defining a forward structure (i.e. the part of the pressure sensor assembly below the header facing surface in fig. 1) of the fluid-filled pressure sensor assembly forward of the housing (i.e. below the housing in fig. 1); and 
a second portion SP (fig. 1 above) of the header-facing surface (i) extending from, and substantially parallel to, the first portion of the header-facing surface beyond an outer boundary of the header, and (ii) not in contact with and unmated to the header; 
wherein the diaphragm 144 is positioned forward of the housing (i.e. below the housing in fig. 1; ¶19 and fig. 1 show that the housing contains circuitry to provide communication between the pressure sensor circuit 136 and a control system 104) so that at least a portion of a first side (outer side) of the diaphragm is included in the forward structure (i.e. the part of the pressure sensor assembly below the header facing surface in fig. 1) of the fluid-filled pressure sensor assembly.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of AAPA wherein the header has a housing-facing side, the pressure sensor assembly further comprises a housing and wherein the diaphragm is positioned forward of the housing, and wherein the pressure sensor assembly further has circuitry for communicating with a control system, as 
Regarding the fill hole and sealing element,
Bang teaches a pressure sensor assembly comprising a diaphragm 30 (fig. 3),
a fill hole 32 with a first end (inner end) in communication with a fluid region 28 and a second end (outer end) in communication with an opening in the pressure media facing side of the header 222 (the outer side of the header is capable of being exposed to fluid; it is noted that the second end of the fill hole 32 intersects a plane defined by the diaphragm), 
at least a portion of a first side (outer side) of the sealing element “stopper” (col. 4 line 50) disposed on the pressure-media-facing side (lower side in fig. 3) of the header 222 in the forward structure (lower end in fig. 3) of the fluid-filled pressure sensor assembly and configured to Page 2 of 11KULITE208110967938receive the pressure applied by the pressure media (the first side of the sealing element is capable of being exposed to the pressure from the pressure media),
wherein the pressure applied by the pressure media at the first side of the diaphragm 30 is transferred by the fluid in the fluid region 28 to the second side (inner side) of the sealing element such that the pressure from the pressure media is applied to both the first side and the second side (outer side) of the sealing element (the pressure sensor assembly is capable of being used such that a pressure media is exposed to both the diaphragm 30 and the second side of the sealing element such that the test fluid pressure is applied to both sides of the sealing element).

AAPA as modified still does not teach wherein the first side of the sealing element is coplanar with the first side of the diaphragm.
AAPA as modified teaches that the sealing element 105 (AAPA) is on a plane defined by the diaphragm (this is due to Bang’s teachings, in which the outer end of the fill hole intersects with a plane defined by the diaphragm), but AAPA as modified does not teach wherein the first side of the sealing element is coplanar with the first side of the diaphragm.
However, such a difference between the prior art and the claimed invention would have been an obvious change in shape of the sealing element. ¶19 of the instant specification discloses that the sealing element 205 can be shaped such that its first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sealing element of AAPA as modified such that the first side is coplanar with the first side of the diaphragm since such a modification would be have a mere change in the shape of the sealing element for the predictable result that the sealing element still successfully seals the fluid region.
AAPA as modified teaches wherein the pressure sensor assembly prevents fluid leakage in the fluid-filled sensor assembly when in use and coupled to the engine port by having a diaphragm 103 (AAPA) and a sealing element 105 (AAPA) both positioned to receive a pressure from a pressure media within the engine port (when AAPA is modified in view of Bang, the sealing element is positioned on the pressure media facing side of the header in the pressure media facing surface Y, of AAPA; therefore, the sealing element is positioned to be capable of being exposed to a pressure media along with the diaphragm if used with an engine port that exposes both the diaphragm and outer side of the sealing element to a pressure media; since the prior art sensor assembly is capable of use with such a claimed engine port, then the prior art sensor assembly is capable of preventing fluid leakage as a result of being capable of having the diaphragm and sealing element exposed to pressure from a pressure media),
wherein the second end (outward facing end) of the fill hole (AAPA) is in communication with an opening in the pressure-media-facing side (left side in fig. 1 of 
the sealing element 105 (AAPA) is positioned forward (on the lower side, in fig. 1 of Filippi) of the housing,
the first side of the sealing element is disposed on the pressure-media-facing side (left side in fig. 1 of AAPA) of the header 101 (AAPA) on the forward structure (the forward structure being the portion of the pressure sensor assembly extending beneath the housing in fig. 1 of Filippi).

As to claims 2 and 13, AAPA as modified teaches wherein the fill hole (AAPA) is disposed in and defined by the header 101 (AAPA).

As to claims 3 and 14, AAPA as modified teaches wherein the fill hole (AAPA) extends beyond (“beyond” in a direction toward the inside of the header) a surface (i.e. the outer surface) of the header 101 (AAPA).

As to claims 7 and 18, AAPA teaches wherein the diaphragm 103 is welded (¶3) to the header 101.

.

Claims 4-5 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Filippi and Bang as applied to claims 1 and 11 above, and further in view of Rozgo (US 8371176 B2).
As to claims 4 and 15, AAPA as modified teaches a sealing element, but does not teach wherein the sealing element is a weld.
Rozgo teaches (col. 4 lines 40-55) wherein a fill hole 30 is sealed by welding a metal ball 40 to the fill hole (see the figure, which is unnumbered), the weld being a sealing element.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of AAPA as modified to seal the fill hole by welding a metal ball, as taught by Rozgo since such a modification would be a simple substitution of one sealing method for another for the predictable result that welding a metal ball is a well-known way to seal a fill hole to provide a strong seal.
AAPA as modified teaches wherein the sealing element is a weld (since the weld provides a sealing function).

Claims 5 and 16 are rejected similarly to claims 4 and 15 since the prior art combination relied on in the rejections of claims 4 and 15 reads on claims 5 and 16.
.

Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Filippi and Bang as applied to claims 1 and 11 above, and further in view of Rozgo (US 8371176 B2) and Medlar et al. (US 4163395 A, hereinafter Medlar).
As to claims 6 and 17, AAPA as modified teaches a sealing element, but does not teach wherein the sealing element is epoxied to the fill hole.
Rozgo teaches (col. 4 lines 40-55) wherein a fill hole 30 is sealed by welding a metal ball 40 to the fill hole (see the figure, which is unnumbered), the weld providing a sealing function.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of AAPA as modified to seal the fill hole by welding a metal ball, as taught by Rozgo since such a modification would be a simple substitution of one sealing method for another for the predictable result that welding a metal ball is a well-known way to seal a fill hole to provide a strong seal.
Medlar teaches (col. 7 lines 5-15; fig. 3) wherein a fluid-tight seal is provided between an element 95 and a fluid hole of a pressure sensor assembly 14 by an epoxy 96 (col. 7 lines 19-55 support that part 14 is a pressure sensor assembly since portion 102 in the pressure sensor assembly 14 is used to measure pressure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of AAPA as modified such that the sealing function is provided by an epoxy as taught by Medlar for the benefit that the seal .
Response to Arguments
Applicant's arguments filed 10/21/21 have been fully considered but they are not persuasive. 
Applicant argues on pg. 8 that Filippi is irrelevant to the claimed subject matter because there is no teaching of a fill port or sealing element.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Filippi is relevant because it teaches a pressure sensor assembly with a housing.

Applicant argues on pg. 8 that AAPA is irrelevant because it teaches that the oil fill tube and diaphragm are on opposite sides of the header.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Applicant argues on pg. 8 that AAPA does not teach a sealing element on the pressure media facing side of the header...such that the sealing element is coplanar with the first side of the diaphragm.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
AAPA was modified in view of Bang such that the sealing element is on the pressure media facing side of the header. Specifically, AAPA was modified such that the sealing element lies on a plane defined by the diaphragm, as taught by Bang. AAPA was further modified such that the sealing element is shaped to have a side coplanar with the diaphragm.

Applicant argues on pg. 9 that Bang does not teach a fill hole with a second end in communication with an opening in the pressure media facing side of the header because the end of Bang’s fill port is disposed in a different surface than Bang’s diaphragm.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Bang teaches the concept of positioning the second end of a fill hole in the same side of the header as the diaphragm, so that the second end of the fill hole lies on a plane defined by the diaphragm. When this teaching is applied to AAPA, the result is that the second end (i.e. outer end) of the fill hole lies on a plane defined by AAPA’s diaphragm. Therefore, AAPA as modified teaches a fill hole (AAPA) with a second end (outer end) in communication with an opening in the pressure media facing side (i.e. left side in fig. 1 of AAPA) of the header 101 (AAPA).

Applicant argues on pg. 9 that Bang does not teach a diaphragm and sealing element disposed on the pressure media facing side of the header such that the first side of the sealing element is coplanar with the first side of the diaphragm.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As discussed above, AAPA in view of Bang teaches a diaphragm and sealing element disposed on the pressure media facing side of the header such that the sealing element lies on a plane defined by the diaphragm, and the structure of Bang is such that the outer side of the sealing element is capable of receiving the same pressure as the shaped so that the first side is coplanar with the first side of the diaphragm. Therefore, while AAPA in view of Bang is silent as to the sealing element being shaped to have a first side coplanar with the first side of the diaphragm, AAPA in view of Bang was further modified such that the sealing element was shaped such that its first side is coplanar with the first side of the diaphragm, because such a modification would be a simple change in shape of the sealing element.

Applicant argues on pg. 9 that the instant specification has no teaching of the shaping of the sealing element resulting the sealing element and the diaphragm being coplanar.
Applicant’s argument is not persuasive. Instant ¶19 clearly states “the surface of the sealing element 205 exposed to the aperture 208 and the diaphragm 203 may be coplanar. In order for a surface to be coplanar with something else, it has to be flat. Therefore, the instant specification does teach of the shaping of the sealing element resulting the sealing element and the diaphragm being coplanar.


Applicant’s argument is not persuasive. The instant sealing element has a first side coplanar with the first side of the diaphragm because of the configuration of the header AND because the sealing element has a specific shape (i.e. the first side of the sealing element is flat in order to be coplanar with the first side of the diaphragm). If the first side of the sealing element were not flat (e.g. if it were cone-shaped) then it would not be coplanar with the first side of the diaphragm.

Applicant argues on pg. 10 that it is impermissible hindsight to modify the prior art sealing element to be shaped to have a first side coplanar with the first side of the diaphragm.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
AAPA in view of Bang teaches a sealing element on the pressure media facing side (left side in fig. 1 of AAPA) of the header wherein the sealing element lies on a plan Therefore, while the instant specification discloses that the location of the sealing element is significant, the instant specification provides no evidence that it is important for the sealing element to be shaped to have its first side coplanar with the first side of the diaphragm. It has been held that a mere difference of shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular claimed shape was significant (In re Dailey; MPEP 2144.04(IV)(B)). Since the shape of the sealing element is a matter of choice which a person of ordinary skill in the art would have found obvious, the conclusion of obviousness is not based upon improper hindsight reasoning.

Applicant argues on pg. 10 that Bang’s teachings are antithetical to a pressure sensor assembly having a diaphragm and a sealing element disposed on the pressure media facing side of the header such that the first side of the sealing element is coplanar with the first side of the diaphragm because, in the embodiment of fig. 4 of Bang, a recess 33 allows a dot of glue or other sealing material to be applied to seal the fill port 32 and maintain a flush exterior surface to the housing.
Applicant’s argument is not persuasive because the recess 33, for allowing the sealing material to maintain a flush exterior surface to the housing, belongs to the 

Applicant argues (pg. 11) that the intended use limitations in the preamble result in a structural difference between the claimed invention and prior art because Applicant has “intentionally modified” the preamble to define that the diaphragm and sealing element are configured to receive a pressure from a specific pressure media (e.g. the pressure exerted on the diaphragm and sealing element by the pressure media within the engine port) “when in use and coupled to the engine port.”
Applicant’s argument is not persuasive. Whether or not the modifications to the preamble are intentional, intended use limitations still do not result in a structural difference between the claimed invention and prior art if the prior art is capable of being used as claimed. “A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim” - see MPEP 2114(II). In this case, the pressure sensor assembly of AAPA as modified is capable of being used with an engine port that exposes the diaphragm and sealing element to the same fluid pressure, meaning the claimed invention does not distinguish structurally over the prior art. Just because Applicant recites intended use limitations specifically in the preamble does not negate the fact that they are intended use limitations.

Applicant argues on pg. 12 that because of the specificity of the language in the preamble, the diaphragm and the sealing element must both be positioned to receive a pressure from a pressure media within the engine port, meaning that a prior art sensor with a diaphragm and sealing element merely capable of being exposed to the same pressure in an engine port does not read on the claims. 
Applicant’s argument is not persuasive. “A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim” - see MPEP 2114(II). The specificity of the language in the preamble makes it clear that the pressure media and engine port are not part of the claimed pressure sensor assembly. Because the prior art sensor assembly has a diaphragm and sealing element both on the pressure media facing side (left side in fig. 1 of AAPA) of the header, the diaphragm and sealing element are capable of receiving the same pressure from a pressure media if used with an engine port allowing the diaphragm and sealing element to receive the same pressure from a pressure media. This means that the intended use limitations of the preamble do no result in a structural difference between the claimed invention and prior art. Furthermore, intended use limitations located in a preamble continue to be intended use limitations even if the body of the claim repeatedly refers back to them.

Applicant further argues in the paragraph bridging pgs. 12-13 that the prior art of record does not teach a sealing element coupled to the second end of the fill hole which 
Applicant’s argument is not persuasive. Intended use limitations located in a preamble continue to be intended use limitations even if the body of the claim repeatedly refers back to them. “A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim” - see MPEP 2114(II). Since the prior art device is capable of having its diaphragm and sealing element exposed to the same pressure from a pressure media, the claimed sealing element is indeed taught. Specifically, AAPA as modified teaches a sealing element 105 (AAPA) coupled to the second end of the fill hole (AAPA) which is in communication with an opening in the pressure media facing side (left side of the header 101 in fig. 1 of AAPA) in the pressure media facing surface Y (AAPA) and is configured to receive the pressure applied by the pressure media (the pressure sensor assembly is capable of use in an engine port that exposes the diaphragm and sealing element to such a pressure media).

Applicant argues on pg. 13 that the recited purpose and intended use in the preamble results in a structural difference that must be considered when selecting relevant prior art references. Applicant further argues that the references of record are 
Applicant’s argument is not persuasive. The Examiner considered each limitation of the preamble and recognizes that the preamble does not recite the pressure media and engine port as part of the claimed pressure sensor assembly. The pressure media and engine port are therefore merely directed to an intended use of the pressure sensor assembly. “A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim” - see MPEP 2114(II). Since the prior art device is capable of having its diaphragm and sealing element exposed to the same pressure if used with a so-designed engine port, the prior art device reads on the claimed sensor assembly. As a result, the intended use limitations of the preamble do not result in a structural difference between the claimed invention and prior art, and the prior art references are applicable.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/R.C.P./           Examiner, Art Unit 2853               

/JILL E CULLER/           Primary Examiner, Art Unit 2853